Citation Nr: 0606747	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
multiple joints, to include the back and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision that, inter alia, 
denied service connection for a back condition and for a 
bilateral knee condition-each claimed as secondary to 
service-connected pes planus-and denied service connection 
for rheumatoid arthritis.  The veteran filed a notice of 
disagreement (NOD) in March 2002, and the RO issued a 
statement of the case (SOC) later in that same month.  The 
veteran filed a substantive appeal in May 2002.

In the August 2001 rating decision, the RO also assigned a 30 
percent rating for the service-connected pes planus with 
hallux valgus and degenerative changes, effective December 
14, 1999 (date of receipt of increased rating claim).  In 
March 2002, the veteran expressed his satisfaction with the 
30 percent rating, for which an appeal had previously been 
perfected.  

In February 2003, the veteran withdrew his prior request for 
a Board hearing, in writing.

In April 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In March 2004, the veteran again requested a Board hearing, 
but withdrew that request, in writing, in April 2004.

In March 2004, and again in August 2004, the RO issued 
supplemental SOCs (SSOCs), reflecting the denial of each of 
the veteran's claim.

In May 2004, the veteran testified during a hearing before RO 
personnel; a transcript of that hearing is of record.

In August 2004, the RO granted service connection for right 
knee bursitis.

In March 2005, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

In May 2005, the Board denied the veteran's claims for 
service connection for a back disability and for a left knee 
disability, each claimed as secondary to service-connected 
pes planus; but remanded to the RO the matter of service 
connection for rheumatoid arthritis of multiple joints, to 
include the back and left knee, for further  action.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
November 2005 SSOC) and returned this matter to the Board for 
further appellate consideration.

For the reasons expressed below, the matter remaining on 
appeal is, again, being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board noted in the May 
2005 remand that, in November 2000, the veteran's 
representative appeared to request a reopening of a claim for 
service connection for degenerative arthritis.  As the RO has 
not adjudicated this issue, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.




REMAND

The Board's review of the medical evidence of  record-to 
particularly include the4 evidence obtained pursuant to since 
the Board's May 2005 remand-warrants a further remand of 
this matter, even though such action will, regrettably, 
further delay a decision on the remaining matter on appeal.  
In this regard, the Board notes that the medical record 
remains unclear as to whether the veteran actually suffers 
from rheumatoid arthritis of multiple joints, as claimed.

In the May 2005 remand, the Board requested that the veteran 
undergo a VA examination of his multiple joints by a 
rheumatologist.  However, the veteran was examined by a 
physician's assistant (PA) in October 2005.  In addition to 
the fact that the veteran was not examined by a physician, as 
requested, the PA has rendered unclear and seemingly 
contradictory findings.  Despite the Board's directions to 
the examiner, the only pertinent diagnoses with respect to 
the back and left knee reflected in the October 2005 
examination report are osteoarthritis of the left knee and 
degenerative disc disease at L4-5 and L5-S1 (conditions for 
which the RO later granted service connection), although the 
examiner also diagnosed rheumatoid arthritis of various 
joints without further comment; specifically, the examiner 
did not address whether any current rheumatoid arthritis of 
any joint was medically related to service.  
A November report of contact (prepared by an AMC employee 
following telephone contact with the veteran) reflects that 
the PA did not recall the veteran having RA, except based on 
his own assertions.  That notwithstanding, in a November 2005 
addendum, the PA opined that it was as least as likely as not 
that the veteran's left knee and lumbosacral spine conditions 
were related to the veteran's service-connected pes planus 
and rheumatoid arthritis.  While the PA reported that he 
based this opinion after a thorough review of the records, 
the history provided by the veteran, and the examination 
findings, the addendum findings  with respect to the back and 
left knee.

Under these circumstances, the Board finds that the medical 
evidence is still not sufficient to resolve the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A.  Specifically, 
a medical opinion, by a physician, is needed to resolve the 
questions as to whether the veteran currently has rheumatoid 
arthritis; and, if so, which joints are affected, and the 
medical relationship, if any, between such rheumatoid 
arthritis and the veteran's military service.  
Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.   The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the  scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO's letter should also invite the veteran to 
submit all evidence in his possession.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA rheumatology 
examination, by physician., at an 
appropriate VA medical facility  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays) 
should be accomplished, and all clinical 
findings should be reported in detail.

First, the physician should determine 
whether the veteran has rheumatoid 
arthritis.

Second, if the physician determines that 
the veteran has rheumatoid arthritis, he 
or she should identify the affected 
joints.

Third, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service, to include the veteran's claimed 
in-service cold exposure.  In rendering 
this opinion, the examining physician 
should specifically comment as to the 
significance, if any, of the February 
1947 finding of progressive systemic 
sclerosis (rendered approximately one 
year after the veteran's discharge from 
active service)..

The physician  should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for rheumatoid 
arthritis of multiple joints, to include 
the back and left knee, in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

